t c memo united_states tax_court robert joseph looby and m patricia looby petitioners v commissioner of internal revenue respondent docket no filed date robert joseph looby and m patricia looby pro sese thomas s dileonardo for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal_income_tax for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the sole issue for decision is whether petitioners are entitled to deductions under sec_212 for legal fees paid during the years and most of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in tucson arizona references to petitioner are to m patricia looby background in the statutory notice sent to petitioners in this case respondent disallowed for the years through itemized_deductions taken by petitioners for legal fees totaling dollar_figure the will petitioner's mother m doris casey decedent died leaving a will on date the will directed that debts funeral_expenses and the expenses of settling the estate be paid_by the executors as soon as practicable the will made specific 2the parties stipulated petitioners' tax returns for and as well as the amounts of legal fees in each year in a separate paragraph the parties stipulated that the fees for the years totaled dollar_figure an apparent error in addition bequests of cash on hand in two savings accounts to petitioner and her sister respectively and monetary bequests of dollar_figure each to two family_member sec_3 and a friend the rest residue and remainder of the estate was to be divided between petitioner her sister and a_trust to be created by the executors for the benefit of the children of petitioner and her sister in her will the decedent named her brother-in-law william f hyland hyland and patrick j scinto scinto as co-executors of her estate the co-executors were granted broad power to administer and distribute the estate including the power to sell lease invest and reinvest all or part of the decedent's_estate real personal and mixed the estate along with the previously mentioned savings accounts and miscellaneous personalty the estate included parcels of real_property that were disposed of as follows the decedent's personal_residence in bronxville new york was sold by the executors on date a vacant lot in yonkers new york was sold by the executors on date commercial property in mobile alabama was sold by the executors in may of and commercial property in chicago illinois was sold by the executors on date 3mark hyland and sharon hyland adult children of co- executor william f hyland the estate also held 50-percent stock ownership4 in a close corporation which owned parcels of real_estate in september of the executors advised petitioner that the corporate stock would be transferred in late december of there was a disposition of the stock by the executors as a result of this disposition certain assets of the corporation were acquired by nationwide properties ltd a close corporation owned or controlled by children5 of co-executor hyland petitioner's lawsuits on or about date the beneficiaries of the estate of m doris casey filed a petition for removal of executors and trustees in the surrogate's court of the state of new york in westchester county following a statement of facts the state court petition for removal contains seven allegations six of which assert that the executors engaged in self-dealing and paid excessive fees out of the estate one of the seven allegations is that the sale of the chicago property was mismanaged resulting in a lawsuit against the estate' sec_4at her death decedent owned two of the four outstanding shares of huber-kettell corporation the two other shares were owned by mark w hyland and sharon hyland 5in state court documents stipulated by the parties mark w hyland and sharon a hyland are identified as owning or controlling nationwide properties ltd 6estate of m doris casey surrogate's court file no beneficiaries and that the executors failed to collect past due rent on the property of approximately dollar_figure on date petitioner filed objections to account with the surrogate's court praying for disallowance of fees and commissions and for surcharges and damages totaling over dollar_figure petitioner's objections to the executors' accounting for the estate may be summarized as alleging excessive attorney's_fees were paid to four law firms self-dealing by and excessive commissions paid to executor hyland excessive commissions paid to executor scinto self-dealing on the part of hyland in disposing of the close corporation stock jewelry of the estate and in valuing a partnership_interest of the estate excessive real_estate commissions and management fees paid to hyland's son mark v hyland the fraudulent sale of various parcels of realty at less than fair_market_value the failure of hyland and scinto to establish a_trust for the children of petitioner and her sister and the executors' payment of funds directly to the children and mismanagement of the chicago property causing the beneficiaries to be sued and the executors' settlement of the suit by conceding dollar_figure in back rent 7file no 8the prayer for relief on this issue asks for a return of the loss incurred in sale of chicago property of dollar_figure on date the surrogate's court issued its decree9 in the matter of the accounting for the estate finding some issues in favor of and some against petitioner the decree further held that petitioner's efforts had benefited the estate and that she should be reimbursed by the estate for legal fees and litigation expenses paid to her attorneys in the amount of dollar_figure the parties agree that petitioners incurred the dollar_figure in legal fees claimed on their return dollar_figure of the dollar_figure claimed on their return and dollar_figure in legal fees for although they deducted but dollar_figure on their return for the year discussion we must decide whether the legal fees incurred by petitioners in the years through are deductible under sec_212 which provides in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or 9affd sub nom in the matter of mary doris casey n y s 2d n y app div 10this amount encompasses the dollar_figure deducted on petitioners' return for the years and in connection with the determination collection_or_refund_of_any_tax because petitioners argue that their expenditure of legal fees was for the protection of income our focus will be on the first two subsections of sec_212 respondent argues that petitioners' legal expenditures were neither for the production_or_collection_of_income nor for the management of property_held_for_the_production_of_income but were instead to establish a right to or to perfect title to assets passing from a decedent it is petitioners' burden of course to prove that all of the requirements of sec_212 have been met before their deductions will be allowed rule a 290_us_111 a taxpayer may not under sec_212 deduct legal fees that are personal expenses sec_262 legal fees incurred in protecting or asserting one's right to property of a decedent as heir or legatee are not deductible sec_1_212-1 income_tax regs also well established is the principle that amounts paid to defend or perfect title to property are nondeductible capital expenditures 397_us_572 46_bta_951 furthermore amounts allocable to the production or 11the return for indicates that legal fees were paid to protect investment petitioners on their returns for and deducted legal fees expended to protect estate assets collection of income that is not includable in gross income12 are not deductible under sec_212 sec_1_212-1 income_tax regs origin and character of the claim the supreme court in 372_us_39 held that the characterization of litigation costs as profit-seeking or personal depends on whether or not the claim arises in connection with the taxpayer's profit-seeking activities further the court said the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was 'business' or 'personal' and hence whether it is deductible or not under the predecessor to sec_212 united_states v gilmore supra pincite the origin-of-the-claim rule is not a mechanical search for the first in the chain of events which led to the litigation but rather requires an examination of all the facts 59_tc_708 the question to be answered is out of what kind of transaction did the litigation arise id when determining the origin of the claim the court must consider the issues the nature and objectives of the action the defenses asserted the purpose for the legal fees the background of the litigation and all facts pertaining to the entire controversy out of which the disputed expenses arose morgan' sec_12see sec_102 gross_income does not include the value of property received by gift bequest devise or inheritance 332_f2d_144 5th cir cited in boagni v commissioner supra pincite barr v commissioner tcmemo_1989_420 the line demarking deductible from nondeductible expenditures is often shadowy and it would be idle to suggest that all the authorities in this field can be reconciled 30_tc_204 revd and remanded on other grounds 277_f2d_222 3d cir under her mother's will petitioner was to receive both a specific_bequest of bank account funds and also a portion of the rest residue and remainder of the estate in both the action to remove the executors and the action in objection to the executors' accounting petitioner was acting to protect her interest as a residuary beneficiary of the estate therefore the origin of petitioner's claims was as a residuary legatee one who takes what remains or a portion of what remains of the estate after the satisfaction of all other gifts charges losses_and_expenses see in re langdon's will n y s 2d sur ct a gift of the residue of an estate does not dispose_of any specific article of property and is payable out of the estate in general application of osterhoudt n y s 2d sur ct in re ruben's will n y s 2d sur ct the character of the claims raised in both actions by petitioner centers around allegations of excessive fees paid out of the estate and the alleged sale of estate property at less than fair_market_value petitioner's claims were aimed at enlarging the amount of money to be ultimately distributed by the estate these claims are analogous to those in 48_tc_750 in that case a taxpayer who was a residuary legatee of percent of his brother's estate sued the executrix alleging excessive fee payments and asking for an accounting we denied a deduction for the attorney's_fees paid for those actions because petitioner's interest in the estate was essentially a money claim dependent in amount on the amount of cash in the estate after the conversion to cash of the estate's assets and after allowance of all expenses of administration a mere money claim of this sort is not property_held_for_the_production_of_income and petitioner never held the property for the production_of_income or otherwise until after the determination of the probate_court with respect to the disputed extraordinary fees and distribution of the estate assets the expense here in issue is analogous to an expense of perfecting or protecting title to property and not deductible as an expense of managing maintaining or conserving property id pincite citations omitted accordingly we find the claims pursued by petitioner in the state court to be in essence either capital or personal in nature we note that one of the allegations by petitioner in each of her two legal actions concerns the failure of the executors for a period of time to collect rent on the chicago property and their concession of back rent upon the sale of the property apparently to the lessee petitioners urge the court to find their circumstances to be analogous to those of the taxpayer in estate of kincaid v commissioner tcmemo_1986_543 there we found that the origin and character of the claim for which legal fees were incurred had as its source the management and conservation of income-producing property in which taxpayer held an interest as an income_beneficiary here for purposes of argument we shall assume that some portion of petitioners' legal fees relates to the management of income producing property when a petitioner proves that some part of an expenditure was made for deductible purposes and when the record contains sufficient evidence for us to make a reasonable allocation we will do so 39_f2d_540 2d cir 79_tc_846 even if we were to agree that petitioner had a sufficient interest in the chicago property to support a deduction and that a portion of the legal fees she expended during the years through was for the production_or_collection_of_income or for the management of property held for the production_or_collection_of_income petitioners have failed to show and we are unable to discern any supportable basis for making a reasonable allocation of fees to the management of the chicago property we do not know the hourly rate if any charged or the total attorney time spent on the two lawsuits or on the particular issue involving the chicago property based on the number of issues raised in the pleadings and the amount of money involved in the respective issues the management of the chicago rental property appears to have been a minor issue under the circumstances of this case an allocation of any portion of the payments to a sec_212 purpose would be speculative amounting to unguided largesse ' luman v commissioner supra pincite and cases cited therein based on the entire record in this case we find that petitioners may not deduct any portion of their expenditures_for attorney's_fees in the years and decision will be entered for respondent
